COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                               No. 08-12-00244-CR
                                                §
                                                                 Appeal from the
 EX PARTE MANUEL TORRES,                        §
                                                            34th Judicial District Court
                                                §
                                                                 of El Paso, Texas
                                                §
                                                               (TC# 20110D01278)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order denying the writ of habeas corpus. We therefore reverse the trial court’s order and render

judgment granting the writ of habeas corpus, in accordance with the opinion of the Court. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF MARCH, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.